Citation Nr: 0305476	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for 
post-traumatic stress disorder (PTSD).  This disability was 
initially evaluated as 10 percent disabling effective from 
May 11, 1999.  The veteran appealed this determination.

The Board of Veterans' Appeals (Board) issued a remand in 
this case in March 2001 in order to develop the medical 
evidence.  Further development was conducted directly by the 
Board in August 2002.  The case has now returned for 
appellate consideration.


FINDING OF FACT

The veteran's PTSD is characterized by mild or transient 
symptoms, which decrease work efficiency and an ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The veteran's PTSD is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
West 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 
9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The Board also finds 
that the recent publication of new regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the Board's remand of March 2001 and VA 
letters of April 2001 and December 2002, VA informed the 
veteran of the actions he must take and the type of evidence 
required in order to establish his current claim.  The VA 
letter of April 2001 specifically informed the veteran of the 
type of medical and lay evidence required to substantiate his 
claim for entitlement to a higher evaluation for PTSD.  The 
Board's remand instructions and VA letters informed him of 
the type of actions that were required of him, to include his 
identification of pertinent evidence, his own attempt to 
obtain and forward this evidence to VA, and attendance at a 
VA compensation examination.  These instructions and letters 
also informed the veteran of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  The statement of the case (SOC) of September 
1999, supplemental statement of the case (SSOC) of April 
2002, and VA letters of April 2001 and January 2003 
specifically notified the veteran of the evidence that it had 
considered.  The SOC and SSOC also notified the veteran of 
the pertinent laws and regulations and the reasons and bases 
for the VA decisions.  Specifically, the SOC and SSOC 
notified the veteran of the rating criteria for evaluating 
PTSD.  In addition, the statutes and regulations governing 
VA's duty to notify and assist were effectively changed in 
November 2000.  The veteran received notification of the old 
provisions in the SOC of September 1999 and of the changes 
resulting from the VCAA in the Board remand of March 2001, VA 
letter of April 2001, and the SSOC of April 2002.  The 
veteran and his representative were provided the opportunity 
to submit additional argument based on these changes.  Based 
on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service and 
VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
(psychiatric) examinations in May 1999, March 2002, and 
December 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The VA examiners in March and December 2002 
noted an accurate medical history based on a review of the 
claims file and provided evidence/opinion on the existence 
and severity of the veteran's PTSD, to include a global 
assessment of functioning (GAF) scores.  These examination 
reports also provide medical findings addressing the criteria 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) and the 
criteria at Diagnostic Code 9411.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and severity of the PTSD.  As the 
veteran has not identified any private psychiatric treatment, 
development of this type of evidence was is not required.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  The veteran was directly notified 
by letter of January 2003 that VA completed all actions 
requested by the Board and VA would undertake no further 
development in his claim.  He was afforded the opportunity to 
have a hearing before VA on the VA Form 9 he submitted in 
October 1999; however, he noted his desire not to have such a 
hearing.

The Board remanded this case to the RO in March 2001.  
According to the Court's decision in Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  The Board's remand instructed the RO 
to obtain the veteran's VA treatment records dated since 
December 1996, request that the veteran submit pertinent 
medical evidence, and develop/adjudicate this case in 
compliance with the VCAA.  The RO has fully complied with 
these instructions.  As the RO has fully complied with the 
Board's remand instructions, further development based on 
these instructions is not warranted.

Based on the above analysis, no reasonable possibility exists 
that further assistance would aid in the substantiation of 
the veteran's claim.  38 U.S.C.A. 5103A(a)(2).  In addition, 
as the veteran has been provided the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the disability in the current case 
has not significantly changed; therefore, a uniform rating is 
warranted.

The veteran has claimed that in recent years his psychiatric 
symptoms had become much worse.  He complained of increased 
nightmares, depression, guilt feelings, and alcohol use.  He 
asserted that his PTSD symptoms interfered with his ability 
to perform his upholstery work and prevented him from talking 
to others.  A lay statement from the veteran's friends in 
August 1999 indicated that they had known the veteran for the 
past thirty years.  They reported that until recently, the 
veteran had been a fun-loving and happy person.  Recently, he 
had become withdrawn, bitter, had an inability to enjoy any 
activity, and had spells of crying for unknown reasons.  The 
veteran's friends noted that they only visited him out of 
concern for his well-being.  In April 2001, the veteran's 
daughter submitted a letter that described the veteran's 
symptomatology.  She described the veteran as being "very 
disturbed" and seldom worked or left his house.  It was 
noted that she and her children could only visit the veteran 
for 20 to 30 minutes before his psychiatric condition would 
become worse.  The veteran was noted to be anxious, very 
paranoid, and had increased his use of alcohol.  She 
indicated that she and her sister would visit the veteran on 
a regular basis to ensure his physical and mental well-being.  
The daughter reported that the veteran lived with a woman who 
was not responsible and did not help the veteran's situation.

A review of the veteran's service medical records shows that 
on his separation examination of February 1971 he did not 
report any medical history of psychiatric symptoms.  On 
examination, his psychiatric evaluation was found to be 
normal.

The veteran has received intermittent VA outpatient treatment 
for his psychiatric complaints from 1998 to the present time.  
A review of these records indicates that he attended trauma 
processing groups, but in many instances failed to 
participate and would not identify a traumatic experience to 
process.  His reported symptoms included nightmares, 
intrusive thoughts, flashbacks, and depression.  During the 
veteran's initial evaluation in October 1998, he was reported 
to have become aroused when talking about his Vietnam 
experiences.  He asserted that he needed to drink alcohol in 
order to sleep at night.  However by January 1999, the 
healthcare provider opined that the veteran's anxiety 
appeared to be secondary to his primary symptom of alcohol 
abuse/dependence.  In February 1999, it was noted that the 
veteran refused treatment for his alcohol dependence and 
indicated that the only reason he attended PTSD sessions was 
on the insistence of his family.  He claimed that he was not 
comfortable in his outpatient sessions.  The healthcare 
provider noted that the veteran's symptom presentation, 
particularly of dreams and nightmares, was not consistent 
with PTSD symptoms.  It was further opined that the veteran's 
depressed mood, insomnia, and some of his occupational 
impairment might be related to the use of alcohol.  The 
impression was alcohol abuse/dependence and anxiety secondary 
to alcohol use.  A GAF of 61 was assigned.  Starting in 
February 2002, the outpatient records noted a consistent 
impression of PTSD.

The veteran was afforded a VA psychiatric examination in May 
1999.  He complained of combat related nightmares (six times 
a month), daily ruminations about combat, flashbacks to his 
Vietnam experiences (once or twice a year), mood swings, 
sleep disturbances, startle responses to loud noises and 
helicopters, and depression.  He reported that he avoided 
exposure to war movies, discussing combat experiences, or 
being around Oriental people.  He denied any recent homicidal 
or suicidal ideation.  The veteran acknowledged an arrest 
record in the past for violence and alcohol use.  He claimed 
that he consumed a twelve pack of beer a day.  It was 
indicated that the veteran had been married to his second 
spouse since 1973, but they had separated in the past month.  
He had two children, lived alone, and ran his own upholstery 
business.

On examination, the veteran was well nourished, well 
developed, and appropriately dressed with adequate grooming.  
There was no usual motor activity, flight of ideas, or 
looseness of associations.  His speech was slightly 
pressured, and his mood and affect were anxious.  The veteran 
denied any hallucinations and expressed no identifiable 
delusions.  He was precisely oriented and remote, recent, and 
immediate recall was good.  His judgment to avoid common 
dangers was good, his abstracting ability was adequate, and 
his insight was poor.  The examiner estimated that the 
veteran's intelligence was average.  The diagnoses were PTSD 
and alcohol abuse.  A GAF of 60 was assigned. 

During a VA psychiatric examination in March 2002, the 
veteran reported that he had been pursuing outpatient 
treatment of his psychiatric symptoms since 1998.  He claimed 
that this treatment had made him worse, not better.  The 
examiner reviewed the outpatient records and commented that 
impression in these records was that the veteran's problems 
were consistent with alcohol abuse/dependence.  The veteran 
complained of intrusive thoughts, nightmares, social 
isolation, problems with concentration, and depression.  He 
experienced these symptoms on a weekly basis.  It was 
indicated that he coped with these symptoms by drinking 
alcohol.  However, when the examiner pressed the veteran for 
details of his nightmares or intrusive thoughts, he made 
vague references to "fire fights" and was either unable or 
unwilling to provide further details.  He noted that he had 
been married twice, his first spouse deserted him during his 
military service and he had been separated from his second 
spouse for two years.  It was reported that he had tried to 
develop other romantic relationships, but they had not worked 
out because of his drinking.  The veteran claimed to live 
alone, but had regular contact with his children and an older 
brother.  He asserted that he received money from one of his 
daughters to meet his financial obligations.  He had been 
self-employed in the upholstery business most of his life, 
but was now unable to operate his business due to an 
inability to deal with the general public.  It was asserted 
by the veteran that he no longer had patience when questioned 
or challenged and would respond verbally in an inappropriate 
manner.  However, he denied being physically hostile or 
threatening toward others.  He attributed this behavior to 
his PTSD and not as a result of his alcohol abuse.  He 
claimed that he currently was able to work one half day per 
week.

The veteran's daily activities consisted of tinkering around 
his house, but he indicated that he did not do any household 
chores.  He bathed every day or two and changed clothing 
daily.  He ate one meal a day.  The veteran went to the store 
everyday to buy alcohol and cigarettes and then would spend 
the rest of the day drinking with friends.  He reportedly 
consumed 18 to 24 (12 ounce) cans of beer a day.  The veteran 
acknowledged that he could no longer drive as he had lost his 
license after three arrests for driving while intoxicated 
(DUI).  

On examination, the veteran was alert and oriented.  He was 
casually dressed and groomed.  His range of affect was 
appropriate to the interview.  The veteran's mood was 
reportedly anxious, his demeanor was good, and he was 
cooperative during the interview.  He denied any 
hallucinations and there was no evidence of delusions.  His 
speech was within normal limits, his thinking was concrete, 
his judgment was intact, and he had limited insight.  He 
denied any homicidal ideation, but did report passing 
thoughts of suicide.  The veteran noted that these thoughts 
of suicide were not strong.  The impression was alcohol 
induced anxiety disorder, and to rule out alcohol dependence 
verses abuse.  A GAF of 45 was assigned.  The examiner 
commented that the veteran's use of alcohol began in the 
morning and continued throughout the day.  He found that the 
veteran's social life centered around drinking and that he 
was unwilling to consider alcohol treatment.  This examiner 
found that the veteran's symptoms of decreased interest in 
activities, lack of romantic involvement, symptoms of 
arousal, irritability, and lack of concentration were the 
result of his alcohol use.

A final VA psychiatric examination was given to the veteran 
in December 2002.  He reported symptoms and daily activities 
similar to those discussed in previous examinations.  He 
worked part time in upholstery.  The veteran acknowledged 
that he drank two to three six-packs (12 ounce cans) of beer 
a day since 1970.  He noted having several DUIs, but denied 
that his alcohol use had led to him being drunk.  The veteran 
claimed that his alcohol use helped him feel better.  He 
noted that he continued to receive outpatient psychiatric 
treatment and was on anti-depression medication, but he 
claimed this did not help his symptoms.  On examination, the 
veteran was well developed, adequately nourished, and in no 
acute distress.  He was properly dressed and neatly groomed.  
He was cooperative and attentive, with no guarding or 
evasiveness.  He exhibited no unusual behavior or psychomotor 
activity and his speech was normal in rate and volume.  He 
described his mood as veritable.  The veteran was alexithymic 
(unable to verbalize his emotions), his affect was 
"euthymic", his memory was intact, and his orientation was 
within normal limits.  There was no evidence of a thought 
disorder.  His intelligence was gauged to be low average.  
The veteran's insight was found not to be developed, but his 
judgment to avoid common dangers was preserved.  The 
impression was anxiety disorder (not otherwise specified), 
and alcohol/nicotine dependence.  A diagnosis on Axis II was 
deferred.  A GAF of 50 was assigned.  

This examiner noted that he had reviewed the medical evidence 
in the claims file to include past VA psychiatric 
examinations.  He reported that his diagnosis was based on 
his own interview with the veteran.  It was noted that the 
veteran had not communicated symptomatology during this 
interview that would warrant a diagnosis of PTSD, even though 
the veteran had been provided with ample opportunity to 
mention these key symptoms.  The examiner found that the 
veteran's consumption of large quantities of beer served as 
both an anti-anxiety agent and as an anti-depressant.  The 
examiner further noted that:

Perhaps under different circumstances, 
the veteran might "open up" and in 
doing so help confirm a diagnosis of 
PTSD.  That he does not present his case 
adequately may reflect underlying 
personality deficiencies that should be 
considered for an Axis II diagnosis.

The veteran's PTSD is rated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
as 10 percent disabling effective from May 1999.  Under the 
criteria at Code 9411, a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The symptoms 
noted in the criteria at Code 9411 are not intended to be an 
inclusive lists of symptomatology considered when evaluating 
a service-connected psychiatric disability.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
GAF score of 41 - 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

While the symptomatology related in the lay and medical 
evidence reveals serious symptoms of a psychiatric 
disability, the majority of the medical evidence has not 
attributed these symptoms to PTSD.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The Board has a duty to assess the 
credibility and weight to be given to medical evidence).  
Although the VA psychiatric examiner of May 1999 attributed 
the veteran's symptoms to PTSD, in addition to alcohol abuse, 
subsequent comprehensive examinations in March and December 
2002 attributed the veteran's psychiatric symptoms to the use 
of alcohol and made no diagnosis for PTSD.  The latter 
opinions were confirmed by the opinion of the veteran's VA 
therapist in February 1999.  In addition, it appears that the 
examiner of May 1999 did not have access to the veteran's 
treatment records and noted that the medical history as 
"noncontributory."  The examiners in March and December 
2002 both indicated that they had reviewed the claims file 
and outpatient records, to include the most recent outpatient 
records since February 2002 that noted impressions of PTSD; 
therefore, their opinions are considered to have more weight.  
Reviewing this medical history, the examiners were unable to 
attribute the current symptoms to PTSD.  While the outpatient 
therapist during 2002 noted impressions of PTSD, this 
healthcare professional failed to indicate if the veteran had 
identified any traumatic event which could be processed or 
provide any reasons and bases of why a diagnosis of PTSD was 
now appropriate.  As both the VA examiner in May 1999 and the 
VA therapist of 2002 did not have the veteran's entire 
medical history for review, nor did the VA therapist provide 
a reasons and bases for his diagnosis, the Board finds that 
the opinions of the VA therapist of February 1999 and 
examiners of March and December 2002 are more probative 
regarding the issue of the existence and severity of any 
PTSD.  

The Board also notes that the December 2002 examiner appears 
to theorize about the possibility that the veteran's 
reluctance to substantiate PTSD symptomatology may be the 
result of a personality disorder.  However, this examiner and 
all other examiners and healthcare providers have failed to 
note an impression of a personality disorder.  With the 
preponderance of the medical examiners failing to provide any 
diagnosis for a personality disorder under Axis II of their 
diagnostic impressions, the December 2002 examiner's 
suspicions have not been corroborated by himself or anyone 
else.  The Board cannot provide its own unsubstantiated 
medical opinion and must rely on the opinions and evidence 
presented by healthcare professionals.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Based on the 
diagnostic impressions of the healthcare professionals, the 
veteran does not suffer with a personality disorder that 
would prohibit his expression of his PTSD symptomatology.

Based on a review of the medical opinions of record, the 
veteran's symptoms of dreams, nightmares, depressed mood 
(suicidal ideation), insomnia, anxiety, decreased interest in 
activities, lack of romantic involvement, symptoms of 
arousal, irritability, lack of concentration, and 
occupational impairment have all been directly attributed to 
his use of alcohol by healthcare professionals in February 
1999 and March 2002.  These symptoms are the veteran's 
primary psychiatric complaints and the examiner of December 
2002 corroborated the earlier opinions by indicating he could 
not give a diagnosis of PTSD based on these reported 
symptoms.  The medical examinations have repeatedly found no 
problems with the veteran's memory.  He has not complained of 
any panic attacks.  The lay evidence does indicate symptoms 
of suspiciousness (paranoia), startle responses, and social 
isolation.  The veteran's paranoia has not been demonstrated 
during examination or treatment as the veteran was repeatedly 
found to be cooperative and attentive.  While there is lay 
evidence of social isolation, specifically loss of romantic 
relationships and strained relationships with family and old 
friends, the veteran acknowledged on examination in that he 
was visited by friends on a daily basis.  The VA examiner of 
March 2002 attributed the loss of romantic relationships to 
his alcohol use and indicated that the veteran did have a 
social life centered around drinking alcohol.  Thus, the 
evidence indicates that while the veteran's relationship with 
family and old friends has been compromised by his alcohol 
use, this use has led to different social contacts.  In any 
event, medical opinion has associated the loss of social 
relationships to the veteran's alcohol consumption, not PTSD.  
The veteran has complained of startle responses only on one 
occasion and this symptom does not appear to interfere with 
his social or industry adaptability in any significant way.  
Based on these findings, any social impairment or decrease in 
occupational efficiency attributable to the veteran's PTSD 
only warrants a 10 percent evaluation under Code 9411.

It is the Board's determination that no higher than a 10 
percent rating is warranted under Code 9411 for PTSD, 
effective from May 1999.  While the veteran is competent to 
report his symptoms, the medical findings do not support a 
higher evaluation.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant described severe symptomatology associated 
with his service-connected disability, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected PTSD, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any hospitalizations for his PTSD.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his PTSD.   
He is still employed on a part time basis and the majority of 
his psychiatric symptomatology has been attributed to 
nonservice-connected alcoholism.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating for PTSD.  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.



____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

